Citation Nr: 1103202	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-26 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
April 1960, to August 1960.  He had additional service in the U. 
S. Army Reserves with periods of active duty for training 
(ACDUTRA) and/or inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

After the rating decision was issued, the Veteran's claims folder 
was transferred to the RO in Wichita.

The Veteran testified before the undersigned Veterans Law Judge 
at a travel board hearing in September 2007.  A transcript of the 
hearing is of record.

The Veteran was also originally denied entitlement to service 
connection for hypertension and degenerative joint disease (DJD) 
of the cervical spine in August 2005.  His notice of disagreement 
covered the two issues.  He was issued a statement of the case in 
July 2006.

The Veteran submitted a substantive appeal that was received in 
August 2006.  He checked block 9.B. on the VA Form 9 that 
indicated he wanted to appeal only those issues he discussed on 
the appeal's form.  In that regard he limited his discussion to 
the issues involving hearing loss and tinnitus.  He did not 
include the issues of hypertension and DJD of the cervical spine.  
Thus the latter issues are not ripe for appellate review.

The appeal was remanded in January 2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In January 2009, the Board remanded the issues on appeal and 
requested the RO to to make additional efforts to obtain the 
Veteran's Reserve records in order to determine dates of 
ACDUTRA/INACDUTRA and to address the three extended periods of 
active duty listed on his Points Summary and Certified Summary of 
Federal Service 3.  A Chronological Statement of Retirement 
Points (Point Summary) that would indicate the Veteran enlisted 
in the U. S. Army Reserve (USAR) in May 1971, and had continuous 
service in that capacity from that date until at least May 25, 
1995.  The form further notes that the Veteran was a civilian 
employee of the Army from August 26, 1974, to November 1, 2002.  
His status as an employee was terminated by his civil service 
retirement.  (See also Standard Form (SF) 2801-1, Certified 
Summary of Federal Service, Civil Service Retirement System 
(CSRS)).

The Board notes that several requests were made to the Kansas 
State Adjutant General's Office; however, Reserve records are not 
kept by the state as noted in a response from that office in 
March 2006.  The RO also wrote to the Veteran's individual 
Reserve unit on several occasions with no response.  However, as 
noted in the orders of August 10, 1995, the Veteran, and his 
records, was transferred from the unit queried to the USAR 
Control Group.  The orders noted that his Military Personnel 
Records Jacket (MPRJ) was transferred to the new unit as well.  
There is no indication of any request for records being sent to 
the Control Group or any Army record center.

The RO submitted an e-mail request to the Records Management 
Center (RMC) in March 2005.  It was noted that the Veteran was 
released from the Reserves in 1995, although he was not; it 
appears he was placed in a retired status based on the orders of 
August 1995.  The RMC responded that same month that there were 
no service treatment records (STRs) on file but the request would 
be flagged for a response if the records were located in the 
future.  The Board notes that the Veterans Benefits 
Administration (VBA) Adjudication Manual M21-1R, states that SMRs 
[STRs] of Army reservists, who have never been on active duty are 
never sent to the RMC.  See M21-1, Part III, Subpart iii, Chapter 
2, Section B.13.e (notes).  Other than short periods of active 
duty, and active duty for training, both as a Reservist, the 
available evidence does not show the Veteran serving on active 
duty other than during his initial period of service in 1960.  It 
would appear that the M21-1R comment about the records not being 
sent to the RMC would apply to the Veteran's Reserve records. 

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  See 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The RO should 
conduct more attempts to obtain any missing service records, in 
particular for the Veteran's active service and periods of active 
duty for training (ACDUTRA) and/or inactive duty training 
(INACDUTRA).  Given the governing legal authority, set forth 
above, VA should undertake additional efforts to verify the dates 
of ACDUTRA and INACUTRA for the Veteran's Army Reserve service.  
"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, the Board has no discretion and must again 
remand the claims.

He testified at his travel board hearing regarding his exposure 
to noise by working on helicopters in the USAR.  He noted how he 
worked on them every day.  He specifically referred to working on 
Chinook helicopters and the noise associated with them, 
especially when activating an auxiliary power unit.  He described 
how his hearing was frequently tested for monitoring purposes.  
He said his tests showed a progressive hearing loss.  He also 
said the tests results were entered into his service treatment 
records.  The Veteran also attributed his tinnitus to his noise 
exposure from working around helicopters.

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting 
categorical rule that medical evidence is required when 
determinative issue is either medical etiology or a medical 
diagnosis).  In certain instances, lay evidence has been found to 
be competent with regard to a disease with "unique and readily 
identifiable features" that is "capable of lay observation."  
See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) 
(concerning varicose veins); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That 
notwithstanding, a Veteran is not competent to provide evidence 
as to more complex medical questions and, specifically, is not 
competent to provide an opinion as to etiology in such cases.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board observes that the Court has determined that, for 
tinnitus, a Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  

Given that the Veteran's lay statements raise the possibility of 
a causal relationship between his claimed disabilities of 
bilateral hearing loss and tinnitus and service, the Board finds 
that a VA examination addressing the Veteran's claims is 
"necessary" pursuant to 38 U.S.C.A. § 5103A(d) (2010).  

He should be afforded a VA examination for bilateral hearing loss 
and tinnitus.  38 C.F.R. § 3.159(c)(4) (2010).  Prior to 
arranging for the Veteran to undergo further VA examination, the 
RO should obtain and associate with the claims folder all 
outstanding VA medical records and pertinent private records.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the Veteran filed a Workman's Compensation claim, as 
indicated on his February 2004 claim.  The VA claims folder does 
not include records of the Veteran's Workman's Compensation claim 
which may be pertinent to his VA claims.  As such, those records 
should be obtained and associated with the claims folder.


Accordingly, the case is REMANDED for the following action:

1.  Request authorization and full address 
information from the Veteran, and if 
provided, request all records of private 
medical treatment which are not currently 
associated with the Veteran's claims file.  
Request all outstanding records of VA 
inpatient and outpatient treatment records.  
Associate all records received with the 
claims file.  If the search for such 
records has negative results, notify the 
Veteran and include an explanation of the 
results of the search in the claims file.

2.  The RO should contact the NPRC 
(National Personnel Records Center), the 
Adjutant General of the State, the 
Department of the Army, and any other 
appropriate source to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the Army Reserves.  VA is 
reminded that it should continue efforts to 
procure the relevant records relating to 
the Veteran's Army Reserve service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or further 
efforts to obtain them would be futile.  To 
best of its abilities, VA should make a 
list of the Veteran's actual periods of 
ACDUTRA and INACDUTRA in the Army Reserve 
and provide it to the VA examiner.  All 
records and/or responses received should be 
associated with the claims file.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.

2.  The RO should also contact the Surgeon 
General, Department of the Army (ARPERCEN), 
for any information they may have regarding 
the Veteran.  Any information obtained is 
to be associated with the claims folder.

If the search efforts for these records 
have negative results, documentation from 
that facility, to that effect, should be 
placed in the claims folder.
 
3.  Contact the Veteran and obtain 
information and releases, if necessary, 
sufficient to retrieve records of his 
Workman's Compensation claim(s).  Obtain 
all such records and associate them with 
the claims folder.  If the records are not 
available, make a notation to that effect 
in the claims folder.

4.  After all periods of active service 
have been verified, then the RO should 
schedule the Veteran for a VA examination 
with the appropriate VA examiner(s) to 
determine the nature and etiology of 
tinnitus and hearing loss.

The examiner(s) is requested to render an 
opinion as to whether it is at least as 
likely as not (e.g. at least a 50-50 degree 
of probability) that any currently 
diagnosed tinnitus, and hearing loss are 
related to the Veteran's military service 
or whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  In this regard, the examiner 
should consider the Veteran's statements 
regarding onset.  See Dalton v. Nicholson, 
21 Vet. App. 23 (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury but relied on 
the service treatment records to provide a 
negative opinion).

A complete rationale should be provided for 
all opinions expressed in a typewritten 
report.  The Veteran's claims file should 
be made available to the examiner(s) and 
the examination report should indicate if 
the examiner(s) reviewed the Veteran's 
medical records.

NOTE: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

If the examiner(s) finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity that this 
question is outside the scope for a medical 
professional conversant in VA practices.
 
5.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the benefits sought are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration. 


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


